Citation Nr: 0938658	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-41 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
February 1970.  His awards and medals include the Purple 
Heart Medal and Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Jurisdiction over the claims folder subsequently was 
transferred to the RO in Reno, Nevada.

In February 2005, the Veteran testified at a hearing before a 
Decision Review Officer of the RO in Portland, Oregon.  He 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge in Reno, Nevada, in March 2007.  
Transcripts of those proceedings are of record.

When this case most recently was before the Board in March 
2009, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

COPD was not present in service and is not etiologically 
related to service, to include any exposure to asbestos in 
service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with notice required under the VCAA 
by letter mailed in December 2003.  A June 2005 letter sent 
to the Veteran is in compliance with the guidelines set forth 
at M21-1, Part VI, 7.21 and in DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988), for development of 
the claim of service connection for disability due to 
asbestos exposure in service in that it requested that the 
Veteran provide detailed information about the alleged 
exposure.  The Veteran was provided notice concerning the 
disability-rating and effective-date elements of the claim by 
letter mailed in March 2006.  Although March 2006 VCAA notice 
was not provided until after the initial adjudication of the 
claim, the Board has determined that there is no prejudice to 
the Veteran in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection for COPD is not 
warranted.  Consequently, no effective date or disability 
rating will be assigned, and the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  The Board acknowledges the 
Veteran's contention that he was hospitalized in 1967 and his 
representative's argument that VA possessed but subsequently 
misplaced clinical records of that hospitalization.  However, 
as discussed below, a careful review of the record does not 
indicate that any service treatment records are outstanding.  
In addition, the record shows that the RO's attempt to obtain 
hospitalization records was unsuccessful; in March 2006, the 
National Personnel Records Center (NPRC) informed the RO that 
a search had yielded no records.

The record also reflects that the Veteran has been afforded 
appropriate VA examinations.  Although the Veteran's 
representative contends that the most recent VA examination 
is inadequate because it was not conducted by a pulmonary 
specialist, the Board notes that its previous remand 
instructed that the Veteran be afforded an examination by, 
"a physician with appropriate expertise to determine the 
nature and etiology of his COPD."  There is no evidence that 
the September 2008 examiner, who is a medical doctor and 
general practitioner, lacks the expertise to evaluate the 
Veteran's COPD.  Moreover, the examiner reviewed pertinent 
treatment records and clinical tests and completed a physical 
examination of the Veteran before rendering an opinion and 
supporting it with a persuasive rationale. 

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
of entitlement to service connection for asbestosis or 
asbestos-related disabilities under these guidelines.  Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record establishes that the Veteran currently has COPD.  
The Veteran contends that his COPD is related to episodes of 
pneumonia that he experienced in 1967 and 1969 and to in-
service exposure to asbestos.  However, as explained below, 
the record does not show that the Veteran has an asbestos-
related lung disease, there is no competent evidence linking 
his current lung disorder to asbestos exposure, and the 
preponderance of the evidence shows that his COPD is not 
related to in-service disease or injury.

There is no competent evidence that the Veteran has an 
asbestos-related disease.  VA treatment records dated from 
2003 to 2004, VA examination reports dated in January 2004 
and September 2008, and a May 2007 private treatment record 
reflect diagnostic assessments of COPD, obstructive lung 
defect, mild obstructive disease, and moderate airflow 
obstruction.  Although the May 2007 record also reflects a 
diagnostic assessment of "significant asbestos exposure 
history," it does not reflect a diagnostic assessment of 
asbestos-related lung disease.  No evidence of asbestos was 
revealed in any of the chest X-ray studies performed between 
1968 and 2008.

Moreover, there is no competent medical opinion linking the 
Veteran's COPD to asbestos exposure.  The Board acknowledges 
that the Veteran believes his COPD is related to in-service 
exposure to asbestos.  However, as a layperson without 
medical training, he is not qualified to render an opinion 
concerning the etiology of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also 
acknowledges the Veteran's testimony that he was informed by 
the technicians who administered his pulmonary function tests 
(PFTs) that his COPD was due to exposure to asbestos and 
pneumonia, rather than his history of smoking.  However, the 
record contains no statements or testimony from any medical 
professional expressing such an opinion or explaining the 
rationale for such an opinion.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for COPD as due to asbestos 
exposure.  

The Veteran also contends that his COPD is related to 
episodes of pneumonia that he experienced in 1967 and 1969.  
In several written statements and in hearing testimony, he 
stated that he collapsed in April 1967 and was treated for 
pneumonia as an inpatient for five days at a battalion aid 
station at Camp Pendleton.  His sisters submitted notarized 
statements attesting that the Veteran was unable to return 
home for weekend leave in late April 1967 because he was 
hospitalized with pneumonia.  The Veteran also stated that he 
developed "walking pneumonia" near the end of his service, 
in 1969 or 1970, and that he was treated for it on an 
outpatient basis.  In addition, he reported that he developed 
diminished stamina and shortness of breath during service and 
that these symptoms were severe enough to cause him to fail a 
pulmonary function test (PFT) when he applied for employment 
with a fire department in 1970 or 1971, shortly after his 
release from active duty.  

The Board acknowledges the statements of the Veteran and his 
sisters regarding his in-service hospitalization for 
pneumonia and notes that they are competent to report their 
own personal experiences and observations.  However, once 
evidence is determined to be competent, the Board must 
determine whether such evidence also is credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In weighing credibility, the Board may consider factors such 
as self-interest, bias, consistency with other evidence of 
record, and desire for monetary gain.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  The Board also may weigh the absence of 
contemporaneous medical evidence against lay evidence in 
determining credibility, although it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the statements and testimony of the Veteran that he 
developed shortness of breath during service and that his 
symptoms persisted since service are inconsistent with the 
evidence of record.  Private treatment records dated from 
1986 to 1995 reflect no complaints or treatment related to 
chronic respiratory symptoms.  When the Veteran was afforded 
a VA general medical examination in September 1995, he 
reported having a history of hearing loss, ear problems, 
tonsillectomy, and a duodenal ulcer.  He also reported that 
he smoked from 1956 to 1992.  However, he did not report 
having any problems related to his lungs or respiratory 
system.  Indeed, the earliest evidence of any lung disorder 
is a December 2003 Agent Orange examination report, which 
reflects that the Veteran reported a history of shortness of 
breath since 1971.  The Board notes that this report is dated 
approximately one month after the Veteran's claim for service 
connection for COPD was received.

The statements of the Veteran and his sisters regarding his 
in-service episodes of pneumonia also are inconsistent with 
the evidence of record.  Service treatment records show that 
the Veteran was hospitalized but that he was hospitalized for 
treatment of hearing loss after being injured in October 1967 
in Vietnam.  Service treatment records also show that the 
Veteran "fell over" after feeling dizzy and nauseous while 
standing in formation at Camp Pendleton, but this event 
occurred in February 1967 and did not result in 
hospitalization.  Indeed, the treatment record notes that he 
was doing "quite well" after his collapse.

Other service treatment records document complaints and 
treatment for various illnesses but also do not show that the 
Veteran was treated or hospitalized for pneumonia or any 
chronic lung disorder during service.  In January 1967, he 
complained of a fever, but physical examination of his throat 
and chest was negative.  He was treated for "typhoid 
pyrogenic reaction" and was prescribed aspirin, fluids, and 
light duty.  A February 1968 X-ray study of the Veteran's 
chest was negative.  In November 1969, he complained of 
vomiting for the past 24 hours.  Physical examination 
revealed enlarged tonsils, and a diagnostic impression of 
viral upper respiratory infection with gastroenteritis was 
rendered.  He complained of shortness of breath and 
difficulty breathing in January 1970, and his throat was red 
and swollen on physical examination.  Initially, a diagnostic 
impression of anxiety was rendered, but after physical 
examination in February 1970 revealed that his tonsils were 
swollen, it was recommended that he have a tonsillectomy.  
Finally, a report of medical examination prepared in late 
February 1970, immediately prior to the Veteran's release 
from active duty, reflects that his lungs and chest were 
clinically evaluated as normal and that an X-ray study of his 
chest was negative.  

The Board acknowledges the argument of the Veteran's 
representative that VA possessed but subsequently misplaced 
service treatment records showing that the Veteran was 
hospitalized with pneumonia during service.  In November 
2008, the representative noted that the June 2004 rating 
decision states "the record shows treatment for pneumonia 
while [the Veteran was] on active duty."  The representative 
also noted in July 2009 that the Veteran had requested copies 
of his 1967 Camp Pendleton clinical (inpatient) records from 
the NPRC but was informed in September 2006 that all records 
already had been provided to VA.  

In response to the representative's argument, the Board has 
carefully reviewed the record for any evidence that service 
treatment records corroborating the Veteran's account of his 
in-service pneumonia were ever in VA's possession.  After 
careful consideration, the Board concludes that there is no 
indication the Veteran's service treatment records are 
incomplete, particularly with respect to the period in 
question.  The back side of one service treatment record 
covers the period from March 29, 1967, to December 13, 1967, 
and additional treatment records precede and follow these 
notations in chronological order.  It seems implausible to 
the Board that all notations of treatment the Veteran 
received in April 1967 for pneumonia would have been recorded 
out of sequence in a separate document which somehow was 
misplaced.  Moreover, even if hospital records were 
misplaced, service treatment records would at least be 
expected to document the collapse the Veteran reports as the 
event which precipitated his hospitalization in April 1967.  
As noted above, although an incident of fainting during 
formation is described in a February 1967 record, that record 
specifically notes that the Veteran recovered the same day.  

With respect to the representative's allegation regarding the 
language in the June 2004 rating decision, the Board finds 
that the language appears to have been used in error.  A 
January 2004 VA examiner recounted the Veteran's self-
reported history of pneumonia when concluding that his COPD 
was not related to in-service illness, and the RO may have 
mistakenly construed the examiner's report as evidence of in-
service pneumonia.  The Board notes that an examiner's report 
of lay history, without more, does not constitute competent 
evidence of in-service illness.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In any event, the RO corrected the 
erroneous language in the October 2005 statement of the case 
and explained that service treatment records were negative 
for evidence of treatment of pneumonia and that requests for 
additional records from the NPRC had yielded no evidence.

With respect to the representative's allegation regarding the 
September 2006 NPRC response, the Board notes that the 
Veteran had requested that the NPRC provide him with copies 
of his 1967 clinical (inpatient) records from the treatment 
facility at Camp Pendleton.  Contrary to the representative's 
suggestion, the NPRC did not indicate in its response that 
hospitalization records from April 1967 existed.  Rather, the 
NPRC indicated that it had searched its medical record 
holdings and determined that the Veteran's records already 
had been provided to VA.  The Board notes that VA had 
obtained the Veteran's complete service treatment records in 
1996 while processing an earlier claim.  Moreover, the NPRC 
specifically informed the RO in March 2006 that it had 
located no records showing inpatient treatment of the Veteran 
for pneumonia at Camp Pendleton in March 1967 or April 1967.

Even assuming that the Veteran did develop pneumonia during 
service, the preponderance of the evidence of record 
establishes that his COPD is unrelated to in-service illness.  
In September 2008, a VA examiner reviewed the claims folder, 
including service treatment records, and conducted a physical 
examination and clinical interview of the Veteran.  Based on 
the results of his examination and records review, which 
included the results of a recent PFT and an X-ray study 
showing emphysema, the examiner concluded it was less likely 
than not that the Veteran's COPD was caused by or a result of 
in-service pneumonia or asbestos exposure.  He explained that 
there was no medical evidence of pneumonia or asbestos 
exposure; that service treatment records did not show any 
treatment for those conditions; and that chest X-ray studies 
and PFTs did not support such diagnoses.  The examiner 
specifically noted that the Veteran's chest X-ray studies 
showed no evidence of fibrosis, plaques, or granulomatous 
disease.  He also noted that the Veteran admitted to smoking 
two to five packs of cigarettes per day from 1967 to 1991.  
Several days later, the examiner amended his report to state 
that the Veteran had smoked two to five cigarettes, not 
packs, per day from 1967 to 1991.  However, his opinion 
regarding the relationship between the Veteran's COPD and his 
active service remained unchanged.

The examiner's opinion is consistent with the service 
treatment records.  As discussed above, X-ray studies of the 
Veteran's chest performed in February 1968 and February 1970 
revealed no abnormalities, and his chest and lungs were 
clinically evaluated as normal in February 1970.  Therefore, 
even if the Veteran developed pneumonia during service, 
service treatment records show that he did not sustain any 
lung damage prior to his release from active duty.

The examiner's opinion also is consistent with an October 
2004 VA pulmonary consultation record.  A physician 
specializing in pulmonary medicine noted that the Veteran 
reported a history of in-service hospitalization for 
pneumonia, a second episode of pneumonia in 1969 or 1970, and 
that he had failed his first PFT shortly after his release 
from active duty.  The physician also noted that the Veteran 
had smoked for approximately 30 years.  After reviewing the 
Veteran's most recent PFT results and chest X-ray study, the 
physician rendered a diagnostic assessment of mild 
obstructive disease.  She stated that the Veteran had a 
remote history of pneumonia but that the "PFT finding is 
defnitly [sic] not consistant [sic] with that." 

The Board acknowledges that a private pulmonologist has 
related the Veteran's COPD to his in-service pneumonia.  In a 
May 2007 letter, that physician wrote that the Veteran had a 
history of pneumonia in 1967 and 1969, a history of in-
service exposure to asbestos, and a history of smoking less 
than one pack of cigarettes per week for 30 years.  After 
examining the Veteran and reviewing some recent medical 
records, the pulmonologist opined that the pneumonias the 
Veteran developed in service were at least as likely as not 
"to be contributing factors" to his COPD.  He noted that 
the Veteran had a "low level prior smoking history and 
significant symptom change following hospitaliz[ation] for 
pneumonia in 1967."

The Board has evaluated the opinion of the private physician 
and weighed its credibility and probative value against the 
opinion of the VA examiner.  See Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  After careful consideration, the Board concludes 
that the opinion of the VA examiner is more probative than 
the opinion of the private physician.  The VA examiner 
reviewed the claims folder, including the Veteran's service 
treatment records, before rendering his opinion.  He then 
supported that opinion with a rationale which is consistent 
with the evidence of record, including the October 2004 VA 
treatment record.  Conversely, the private physician did not 
review the claims folder but instead relied on the Veteran's 
self-reported history of in-service illness and subsequent 
respiratory changes to support his opinion.  As discussed 
above, this history is not consistent with the evidence of 
record and, therefore, cannot serve as an adequate rationale 
for the physician's opinion.  The physician also described 
the Veteran's smoking history as "low level" despite the 
fact that he smoked for decades.  The Board notes that since 
September 1995 the Veteran has reported various estimates of 
his average cigarette use, ranging from two cigarettes per 
week to several packs per day.  Even using the Veteran's 
lowest self-estimate of his average cigarette consumption, 
however, the Board is not persuaded that decades of cigarette 
use could be considered a "low level prior smoking 
history."

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, service connection for COPD is not warranted.


ORDER


Entitlement to service connection for COPD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


